Citation Nr: 0520062	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

In December 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for "direct" service connection 
for bronchitis and pneumonia, finding that neither condition 
had been incurred in or aggravated by service.  In the 
"Introduction" to that decision, the Board noted that the 
veteran in September 1997 had raised the issue of his 
entitlement to service connection for respiratory disorder(s) 
as secondary to in-service smoking.  Because that issue had 
not been prepared or certified for appellate review, the 
Board referred the matter to the RO.

In March 1999, the RO denied service connection for acquired 
nicotine dependence with secondary bronchitis and pneumonia.  
The veteran perfected an appeal of that decision to the 
Board.  The Board remanded the matter for additional 
development in November 2000, September 2002, and July 2003.  
The case was most recently returned to the Board in February 
2005, and the veteran's representative submitted additional 
written argument in June. 

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998.  Pub. L. No. 
105-206, 112 Stat. 865, § 8202 (1998) (now codified at 38 
U.S.C.A. § 1103 (West 2002)).  Generally speaking, that Act 
prohibits service connection for death or disability 
resulting from an injury or disease due to in-service use of 
tobacco products by a veteran.  However, the prohibition 
applies only to claims filed on or after June 9, 1998.  As 
the record shows that the veteran filed the current claim for 
benefits prior to June 9, 1998, the new law has no effect on 
the disposition of his appeal.




FINDINGS OF FACT

1.  The veteran smoked cigarettes before, during, and after 
his period of active military service.

2.  There is no competent medical evidence showing that the 
veteran developed a nicotine dependence during service, or 
that use of tobacco products during service caused his 
current respiratory disorders.
 

CONCLUSION OF LAW

The criteria for service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for bronchitis and pneumonia as secondary to in-
service smoking.  He acknowledges that he smoked before, 
during, and after his period of active military service.  
However, he believes that he first developed an addiction to 
cigarettes during service, when they were provided to him at 
no cost.  He maintains, in essence, that he has respiratory 
disorders that can be attributed either to tobacco use in 
service and/or nicotine dependence incurred therein.

I.  The Merits of the Veteran's Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The VA General Counsel issued a precedent opinion in January 
1993 that clarified when benefits may be awarded based upon 
tobacco use in service.  See VAOPGCPREC 2-93 (Jan. 13, 1993).  
The General Counsel concluded that if it is determined that a 
veteran incurred a disease or injury as a result of tobacco 
use in the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two principal 
questions would remain to be answered by adjudicators 
evaluating a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence under 
38 C.F.R. § 3.310(a):  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also Parker v. 
Principi, 15 Vet. App. 407, 411 (2002) (noting that, as to 
whether nicotine dependence first occurred during service, a 
reasonable interpretation of VAOPGCPREC 19-97 is that onset 
is a medical issue). 

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  The Board acknowledges that 
the veteran's claims file contains medical evidence, 
including the report of a March 2002 VA examination, 
demonstrating that the veteran has current respiratory 
problems-variously diagnosed-and suggesting that some or 
all of those problems may be attributable to smoking.  
However, the veteran himself has reported that he smoked 
cigarettes before, during, and after his military service, 
and no competent medical evidence has been received to show 
that he acquired a nicotine dependence during service, or 
that use of tobacco products during service caused his 
current respiratory disorders.  Indeed, the only physician 
who has addressed these questions-the VA physician who 
examined the veteran in March 2002, and reviewed the claims 
file-has specifically opined that "[i]t would be impossible 
to say that [the veteran] developed nicotine addiction in the 
service or that the smoking he did in the service caused his 
respiratory problems without [resorting] to speculation."  
Although the veteran believes that he acquired a nicotine 
dependence in service, there is nothing in the record to show 
that he has the requisite knowledge or specialized training 
to offer a competent opinion on the question of the onset of 
such a dependence.  Accordingly, and given the fact that 
nicotine dependence was never noted in service, the Board 
concludes that the weight of the evidence is against his 
claim.  The claim must therefore be denied.

II.	Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that VA sent the veteran VCAA 
notice letters in July 2001 and February 2004 that informed 
him of the information and evidence necessary to substantiate 
a claim for service connection.  In addition, by way of the 
Board's remand in November 2000 and a supplemental statement 
of the case provided in March 2003, he was informed, in 
effect, that additional medical opinion evidence was needed 
in order to substantiate his claim; specifically, opinion 
evidence showing that there was a relationship between his 
cigarette smoking in service and a diagnosis of nicotine 
addiction or, alternatively, between his smoking in service 
and his currently diagnosed respiratory disorder(s).

With regard to elements (2) and (3), the Board notes that the 
July 2001 and February 2004 letters also notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records from the military, and records from VA 
hospitals, the Social Security Administration (SSA), State or 
local governments, private doctors and hospitals, and current 
or former employers, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the July 2001 letter asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him, and expressly informed him that he should 
"[s]end the information describing additional evidence or 
the evidence itself" to VA.  In addition, the February 2004 
letter asked that he provide VA with any evidence or 
information he may have had that pertained to his appeal.

The Board acknowledges that the aforementioned notice 
documents were sent after the RO entered its decision on the 
veteran's claim in March 1999.  In this case, however, the 
unfavorable RO decision was already decided by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, 18 
Vet. App. at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in failing to provide such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.

Here, as noted above, the notification requirements of the 
VCAA have been satisfied.  Accordingly, and because the 
veteran has been given a reasonable opportunity to respond to 
the notices, there is no risk of prejudice posed to the 
veteran by virtue of the fact that the notices were sent 
after the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined by VA, and 
records of his VA treatment have been obtained, as have 
reports from several of his private care providers and the 
SSA.  The Board acknowledges that the report of the veteran's 
service separation examination has not been obtained, and 
that it appears that the claims file may not contain the 
complete records from two of the private physicians the 
veteran has identified as having provided relevant care; 
namely, Drs. Orr and Doyle.  With regard to the report of the 
veteran's service separation examination, the Board notes 
that the National Personnel Records Center (NPRC) has on two 
occasions informed VA, in effect, that all of the veteran's 
service medical records were provided to VA in conjunction 
with an original request for records in 1991, and that no 
further records are available.  With regard to the records 
from Dr. Orr, the Board notes that Dr. Orr indicated in 
January 1996 that he transferred the veteran's records to 
another, unnamed physician, at the veteran's request, and 
that all of his remaining office records were left with a Dr. 
Evans.  Dr. Evans was unable to provide any relevant records 
upon request, however, and the veteran has not provided any 
other information as to precise whereabouts of the records.  
Finally, with regard to Dr. Doyle, the Board notes that 
evidence in the claims file suggests that he may be deceased 
and/or no longer in practice, and neither the veteran nor VA 
has had any success in locating Dr. Doyle or his records.  In 
December 2004, the veteran acknowledged that Dr. Doyle's 
records could not be located, and requested, in substance, 
that the Board proceed to consider his appeal without them.  
Under the circumstances, it is the Board's conclusion that 
there are no additional, relevant records extant that can be 
obtained from the NPRC or from Drs. Orr and Doyle, and that 
further efforts to procure such records would be futile.  
38 C.F.R. § 3.159(c)(1), (2).  No further development action 
is necessary.




ORDER

The claim for service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


